Citation Nr: 0944296	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service 
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

While the Veteran requested a hearing in his July 2008 
substantive appeal, he later withdrew that request in an 
August 2008 telephone conversation with a VA employee.  

Additionally, the Veteran withdrew a claim for total 
disability based on individual unemployability (TDIU) in 
March 2008 and that issue is not currently before the Board.  


FINDINGS OF FACT

1.  Prior to January 2007, the Veteran's acquired psychiatric 
disability has not been manifested by symptoms such as (for 
example), flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; or impaired 
abstract thinking.  Occupational and social impairment with 
reduced reliability and productivity has not been 
demonstrated.  

2.  From January 2007 to the present, the Veteran's acquired 
psychiatric disability has not been manifested by symptoms 
such as (for example), obsessional rituals which interfere 
with routine activities; intermittently illogical obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; and 
neglect of personal appearance and hygiene.  Occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
has not been demonstrated. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent disabling for PTSD have not been met before 
January 2007.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent disabling for PTSD have not been met after 
January 2007, except from May 31, 2007 to September 1, 2007.  
38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.  Therefore, 
the Board will address the whole appeal period. 

In a February 2004 rating decision, the Veteran was granted 
entitlement to service connection for PTSD and assigned an 
initial 30 percent rating.  In December 2005, the Veteran 
filed a claim seeking an increased rating for his service 
connected PTSD.  In a March 2006 rating decision, the RO 
continued the 30 percent disability rating, but in a May 2007 
rating decision increased the rating of the Veteran's PTSD 
from 30 percent to 50 percent disabling, effective January 
2007.  The Veteran was also temporarily assigned a 100 
percent disability rating from May 2007 to September 2007 for 
a period of hospitalization exceeding 21 days.  

The Veteran's PTSD is rated under the General Rating Formula 
for Mental Disorders, found at 38 C.F.R. § 4.130 (2009).  

A 30 percent rating is assigned for mental illnesses, 
including PTSD, where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2009).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2009).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2009).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2009).

The Veteran was afforded a VA examination in January 2006.  
At that time, he reported a history of substance abuse, but 
reported that he had been sober for the past fifteen years.  
He stated that he was currently taking college courses, but 
had some difficulty with the classes.  He also reported 
working full time as an outreach worker educating others 
about HIV and substance abuse, a job which he held for 
approximately seven years.  He described some difficulties 
with the job, primarily related to problems with time 
management, as well as occasional interpersonal problems with 
his co-workers.  

The Veteran stated that he was married, but had been 
separated from his spouse since 2000, which he attributed 
partially to his wife's "nervous breakdown."  However, he 
reported that he continues to remain close to her.  He 
currently lives alone and is able to independently complete 
all of his activities of daily living.  He denied having any 
close friends, but reported talking to his AA sponsor every 
day or two.  He reported few leisure activities, other than 
watching television and attending AA meetings, but did state 
that he recently started working out at the gym.  

The Veteran reported that he continued to re-experience 
traumatic events, as well as intrusive and distressing 
thoughts and images related to his military experience.  He 
also described nightmares, avoidance, numbing, detachment, 
estrangement, sleep difficulties, irritability, angry 
outbursts, hypervigilance, and an exaggerated startle 
response.  He denied suicidal and homicidal ideation, as well 
as auditory and visual hallucinations.  

The examiner reported that the Veteran had good personal 
hygiene and appeared alert, oriented, cognitively intact, and 
of average intellectual ability.  His thought processes were 
linear and coherent and insight and judgment appeared fair.  
Eye contact was good and the Veteran was generally 
cooperative, with unremarkable gait and speech.  The examiner 
diagnosed the Veteran with chronic PTSD.  He concluded that 
the Veteran experienced mild social and occupational 
impairment and assigned a GAF score of 65, providing evidence 
against a higher evaluation.  

The Veteran was afforded another VA examination in May 2007.  
The Veteran reported a history of substance abuse in 
remission.  He described a conviction for auto theft at 
sixteen, a military court martial for possession of an 
illegal substance, and approximately ten arrests for domestic 
violence, with the last arrest in 2002.  He also reported 
owing back child support and numerous unpaid traffic tickets.   

The Veteran previously took college classes to become a 
substance abuse counselor, but did not complete the 
coursework due to difficulties with concentration and 
interpersonal problems with his classmates due to his anger 
and agitation.  He worked at a local urban league as an 
advocate-counselor for the past eight years, until he was 
hospitalized in May 2007 for his PTSD symptoms and suicidal 
ideation.  Prior to his hospitalization, he reported 
difficulty concentrating and was reprimanded several times 
for difficulties with time management and for verbal assaults 
on his co-workers.  However, the Veteran denied ever 
physically assaulting a co-worker and reported that he has 
learned to walk away from verbal confrontations to avoid 
striking another person. 

The Veteran described involvement in seven brief 
relationships prior to his marriage in 1992.  He has been 
separated intermittently from his spouse since 1999.  The 
Veteran has ten children and at least four grandchildren.  He 
described his mother and his AA sponsor as his only sources 
of social support and reported that he typically avoids 
contact with others because he fears becoming agitated, 
angry, and possibly aggressive.  He also reported limited 
leisure activities.  

The Veteran described PTSD symptoms such as re-experiencing 
traumatic events, persistent avoidance of triggers, numbing, 
irritability, angry outbursts, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  The 
Veteran also reported depression and sleep impairment.  The 
Veteran denied current panic attacks, delusions, 
hallucinations, or suicidal or homicidal ideations.  He also 
denied obsessive or ritualistic behavior.  He reported 
subjective memory impairment.  

On examination, no impairment of thought process or 
communication was noted.  The Veteran was oriented to person, 
place, and time.  His ability to maintain personal hygiene 
and other activities of daily living was intact.  However, 
the Veteran was observed to be agitated when interacting with 
the examiner.  His affect was angry and he frequently raised 
his voice, although rate and flow of speech was within normal 
limits.  The examiner diagnosed the Veteran with chronic PTSD 
and recurrent, moderate major depressive disorder and 
assigned a GAF score of 50.  

The Veteran was afforded a third VA examination in October 
2007.  The Veteran generally reported a similar history and 
similar psychiatric symptoms to previous examinations, with a 
few exceptions.  First of all, the Veteran reported that he 
worked thirty six hour per week for the Dallas Urban League 
as a health educator, where he had worked for two years, 
although it appears that the Veteran may actually have worked 
there seven or eight years.  He also reported that his rank 
was reduced in the Marines because he was diagnosed with 
paranoid schizophrenia, although he previously reported that 
his rank was reduced because he found in possession of an 
illegal substance.  He indicated that he is separated from 
his wife because she didn't like him carrying a weapon, 
although he had previously attributed their separation to his 
wife's "nervous breakdown."  Finally, the Veteran reported 
that he had been arrested in the past for drug offenses, as 
well as fighting and aggravated assault.  He stated that he 
had been in prison for aggravated assault and attempted 
burglary.  The Veteran also reported engaging in theft to 
support himself financially.  

Additionally, the Veteran described auditory and visual 
hallucinations, as well as suicidal and homicidal ideations.  
He also reported recent combativeness and paranoia.  

On examination, the Veteran was well-oriented to time, place, 
person, and situation.  His thought processes were logical, 
coherent, and relevant.  He was articulate, verbal, well-
dressed, and well-groomed.  He appeared intelligent and his 
speech was well understood.  He was partially cooperative and 
at times exhibited a sense of humor, but became angry and 
irritable and started cursing during the interview.  The 
Veteran presented as extremely impulsive and antisocial, and 
he became defensive when questioned regarding his illegal 
activities.  The examiner found that the Veteran was able to 
engage in a normal range and variety of activities of daily 
living.  He concluded that the Veteran had been accurately 
assessed by previous examiners and that his current level of 
functioning was no worse than measured in the recent past.  
He diagnosed the Veteran with PTSD, bipolar disorder with 
psychosis, and antisocial personality disorder and assigned a 
GAF score of 50.  He concluded that PTSD exclusively accounts 
for only about a third of the Veteran's social and 
occupational impairment, but noted that the three conditions 
tend to aggravate each other.  

VA treatment records from December 2005 to July 2007 document 
complaints of multiple PTSD symptoms, as well as depression 
and anxiety.  He also reported either talking to himself or 
possibly experiencing auditory hallucinations.  However, he 
generally reported that his medications are helpful in 
managing his symptoms.  In May 2007, the Veteran was 
hospitalized after reporting suicidal ideations.  

In August 2006, the Veteran submitted a statement describing 
a long history of PTSD symptoms and occupational and 
relationship difficulties.  

In July 2008, the Veteran submitted a letter from a social 
worker, "T.M.", who reported that she has known the Veteran 
for ten years as a social worker, church member, and friend 
of the family.  She described witnessing the Veteran go 
through manic phases as well as periods of severe depression, 
which are acerbated by relationship problems, employment 
difficulties, and financial stress.  She reported that he 
isolates himself from his family and friends and that prior 
to his hospitalization, he became increasingly paranoid and 
made threatening remarks.  He was moved to a new position at 
work because he was unable to perform his job duties.  

Having considered all the above evidence, the Board finds 
that the Veteran has been appropriately rated for all periods 
on appeal.  The Veteran's symptoms of prior to January 2007 
most closely match the criteria for a 30 percent disability 
rating.  The Veteran's symptoms of depression, irritability, 
intrusive thoughts, nightmares, and chronic sleep impairment 
may have caused impairment of social or occupational 
functioning.  However, the Veteran was employed on a full 
time basis and it appears that his job, described variously 
as a health educator or counselor-advocate, is one that 
required interaction with others.  Additionally, there is no 
evidence that the Veteran was unable to manage routine care 
or the activities of daily living.  There is no evidence that 
the Veteran suffers from (for example) circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; or impaired abstract 
thinking.  The January 2006 VA examiner described the 
Veteran's occupational and social impairment as "mild" and 
assigned a GAF score of 65, indicating symptoms and 
impairment of mild severity.  Moreover, objective 
examinations consistently showed that he was oriented and had 
no significant deficiencies in speech or thought process.  He 
denied suicidal or homicidal ideations.  

After January 2007, the Veteran's symptoms most closely match 
the criteria for a 50 percent disability rating.  The 
Veteran's symptoms of depression, irritability, intrusive 
thoughts, nightmares, and chronic sleep impairment may have 
caused impairment of social or occupational functioning.  
However, the Veteran was employed on a full time or nearly 
full time basis with the exception of his period of 
hospitalization, and it appears that his job, described 
variously as a health educator or counselor-advocate, is one 
that requires interaction with others.  Additionally, there 
is no evidence that the Veteran is unable to manage routine 
care or the activities of daily living.  There is no evidence 
that the Veteran suffers from (for example) circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  

The VA examiners in May and October 2007 noted that the 
Veteran was irritable and aggressive during the interviews 
and assigned a GAF score of 50, indicating symptoms and 
impairment of moderate severity.  However, objective 
examinations consistently showed that the Veteran was 
oriented and had no significant deficiencies in speech or 
thought process.  

The Board finds that the most recent VA examinations provide 
evidence against a higher rating beyond 50 percent for PTSD, 
clearly providing highly probative evidence against the 
finding that a 70 percent evaluation has been met in this 
case, outweighing the Veteran's statements and other evidence 
that supports this claim.  

Additionally, the Board notes that the October 2007 VA 
examiner concluded that the Veteran's social and occupational 
impairment was only partially the result of his PTSD.  The 
October 2007 VA examiner attributed the majority of the 
Veteran's impairment to a non-service connected bipolar 
disorder and a non-service connected antisocial personality 
disorder.  Thus, while the May and October 2007 VA 
examinations suggest that the Veteran's mental health has 
worsened since the initial grant of service connection, the 
Board must consider in rating the Veteran's PTSD the extent 
to which the Veteran's worsening symptoms can be attributable 
solely to his service connected disability, PTSD.  

Based on the above, the Board finds that the post-service 
medical record, overall, provides highly probative evidence 
against this claim.  Thus, a disability rating in excess of 
30 percent is not warranted prior to January 2007 and a 
disability rating in excess of 50 percent is not warranted 
for any period on appeal, with the exception of the temporary 
total disability rating assigned for the Veteran's period of 
hospitalization.  

The Board has also considered whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R.  
§ 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
recently held in Vazquez-Flores v. Shinseki, 2009 WL 2835434 
(Fed. Cir. 2009).  that "...insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  The 
Federal Circuit also stated that 38 U.S.C.A. § 5103 did not 
require "veteran-specific notice", that is, notice that 
depended on the particular facts of a veteran's claim.  Id. 
at 7.  Rather, VA must provide "claim-specific notice", 
that is "generic notice provided in response to a request 
for service connection must differ from that provided in 
response to a request for an increased rating."  Id.  The 
Board interprets this to mean that in an increased rating 
claim, the Veteran no longer has to be provided with notice 
of the specific diagnostic codes under which he is rated.  

The VCAA duty to notify, other than as to Vazquez-Flores 
notice, was satisfied by way of a letters sent to the Veteran 
in January 2006 and March 2006.  These letters informed the 
appellant in detail of how to substantiate his claim, as well 
as the appellant's and VA's respective duties for obtaining 
evidence and how VA assigns disability ratings and effective 
dates.  Vazquez-Flores notice was provided May 2008.

However, some of this notice was not provided to the 
appellant prior to the initial unfavorable decision on the 
Veteran's claims by the RO.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).

Although the March 2006 and May 2008 letters were not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case issued in June and August 2008.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  VA has obtained the Veteran's 
service treatment records and VA treatment records.  VA 
psychological examinations were afforded the Veteran in 
January 2006, May 2007, and October 2007.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


